Citation Nr: 1048261	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from November 1942 to 
December 1945.  His awards and decorations include the Combat 
Infantryman Badge (CIB) and multiple Purple Heart Medals for 
sustaining combat wounds during his military service.  He died in 
May 2006.  The appellant is his surviving spouse.

This case came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that the appellant requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in her 
October 2007 Substantive Appeal (VA Form 9).  However, she failed 
to report for the hearing scheduled in June 2008 due to treatment 
for cancer.  In lieu of the appellant or her representative's 
presence at the hearing, her representative submitted a June 2008 
Informal Hearing Presentation (IHP), which has been associated 
with the claims folder.  See 38 C.F.R. § 20.700(d) (2009).  

This case was previously before the Board in August 2009.  At 
that time, the Board remanded the cause of death claim.  However, 
in that same August 2009 decision, the Board denied the 
appellant's additional claim of entitlement to Dependency and 
Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  The 
appellant has not appealed the Board's denial for the § 1318 
claim.  Therefore, with respect to the prior § 1318 claim, the 
Board's August 2009 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2010).  As 
such, the § 1318 issue is no longer before the Board; in fact, 
only the cause of death issue remains pending on appeal.  

This case was again before the Board in September 2010.  At that 
time, the Board remanded the cause of death claim for further 
development.  After completion of this development, the case has 
now been returned to the Board for further appellate 
consideration. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2006.  He was 85 years old.  The 
death certificate lists the immediate causes of death as sepsis, 
respiratory failure, old cardiovascular accident, and diabetes 
mellitus.  No contributory causes of death were listed.  No 
autopsy was performed.

2.  At the time of his death, the Veteran had the following 
service-connected disabilities: a right shoulder gunshot wound, 
rated as 30 percent disabling; a left shoulder gunshot wound, 
rated as 20 percent disabling; a left upper arm gunshot wound, 
rated as 10 percent disabling; a right upper thigh gunshot wound, 
rated as 10 percent disabling; a right foot gunshot wound, rated 
as 10 percent disabling; varicose veins of the left lower 
extremity, rated as 10 percent disabling; varicose veins of the 
right lower extremity, rated as 10 percent disabling; a right 
neck scar, rated as 0 percent disabling; a right shoulder scar, 
rated as 0 percent disabling; and a left arm scar, rated as 0 
percent disabling.
 
3.  The medical opinions of record which indicate that the 
Veteran's service connected gunshot wound and varicose vein 
disorders were not a principal or contributory cause of death, 
outweigh the evidence in support of an etiological relationship.  

4.  There is also no probative evidence of any of the causes of 
the Veteran's death listed on his death certificate during his 
military service, within one year of service, or for many years 
thereafter.   


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred in or 
aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Review of the claims folder reveals compliance with the VCAA.  
The duty to notify was accomplished by way of VCAA letters from 
the RO to the appellant dated in August 2006, April 2007, August 
2009, and October 2010.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about 
the information and evidence not of record that was necessary to 
substantiate her cause of death claim; (2) informing her about 
the information and evidence the VA would seek to provide; (3) 
and informing her about the information and evidence she was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In the present case, the VCAA notice letters, especially 
the August 2009 letter is compliant with the Court's recent 
decision in Hupp, in that it explains the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, as well as a condition 
that is not yet service connected.  It also lists the Veteran's 
service-connected conditions.  Moreover, the appellant and her 
representative in various statements also demonstrate knowledge 
of the reason the RO denied the claim - that is, the Veteran's 
service-connected conditions did not contribute to his death.  No 
further notice is required, as there is no prejudice.  

With regard to additional notice, the April 2007 and August 2009 
letters from the RO further advised her that an effective date 
will be assigned if service connection for cause of death is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, 
the appellant has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regards to the timing of her VCAA notice, the Board sees the 
RO did not provide the appellant all necessary VCAA notice prior 
to initially adjudicating her claim in November 2006, the 
preferred sequence.  Pelegrini II, 18 Vet. App. at 120 (2004).  
But the Court in Pelegrini II also clarified that in these 
situations VA does not have to vitiate that decision and start 
the whole adjudicatory process anew, as if that decision was 
never made.  Id.  Rather, VA need only ensure the appellant 
receives (or since has received) content-complying VCAA notice, 
followed by readjudication of her claim, such that the intended 
purpose of the notice is not frustrated and she is still provided 
proper due process.  In other words, she must be given an 
opportunity to participate effectively in the processing of her 
claim.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that a Statement of 
the Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in April 2007, August 2009, and October 2010, the RO 
again went back and readjudicated the claim in the September 2007 
SOC and June 2010 and October 2010 SSOCs.  So each time after 
providing the required notice, the RO reconsidered the claim - 
including to address any additional evidence received in response 
to the notice.  So the timing defect in the notice has been 
rectified.  Prickett, 20 Vet. App. at 376.  As such, the Board 
concludes prejudicial error in the timing or content of VCAA 
notice has not been established.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records.  In addition, the appellant has also submitted 
several written personal statements, representative argument, 
private medical records, medical treatise internet links, and a 
death certificate.  In addition, VA has obtained January 2010 and 
October 2010 medical opinions pertaining to the etiology of his 
cause of death consistent with the requirement of 38 U.S.C.A. 
§ 5103A(a).  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  
At this juncture "no reasonable possibility exists" that 
further assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103(A)(a)(2).  In this vein, the Veteran's 
representative requested yet an additional VA opinion in the 
December 2010 Post-Remand Brief.  Regardless, the January and 
October 2010 VA opinions already clearly opine with clear reasons 
and bases that the Veteran's service-connected conditions did not 
contribute to his death.  There is no reasonable basis for any 
further opinion.  The appellant and her representative may not 
agree with the conclusions reached or the reasoning employed by 
the VA physician, but that does not mean the opinions are 
inadequate.  

This case was remanded by the Board in August 2009 for VA to 
secure outstanding terminal death records from Parrish Medical 
Center.  In this regard, by way of a VCAA letter to the appellant 
dated in August 2009, the RO explained that in order to obtain 
these records, the appellant must complete a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department to Veterans Affairs).  This form was enclosed for the 
appellant with the VCAA letter.  Despite this attempt, the RO did 
not receive any response from the appellant.  This letter was 
sent to the appellant's address of record.  There was indication 
that the letter was returned or otherwise not received by the 
appellant.

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is required 
to cooperate fully with VA's efforts and, if necessary, authorize 
the release of existing records in an acceptable form.  38 C.F.R. 
§ 3.159(c)(1).  The duty to assist is not a one-way street; a 
claimant cannot remain passive when he has relevant information.  
See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the Veteran, not a duty to prove his claim while the 
claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In this case, the appellant has not cooperated 
and provided the necessary authorization for VA to request 
private medical records after the RO's request for such 
authorization.  The Board is satisfied the RO has made reasonable 
efforts to obtain these private medical records, and no further 
effort is required.  38 C.F.R. § 3.159(c).

Overall, the Board is also satisfied as to compliance with its 
August 2009 and September 2010 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 
22 Vet. App. 97 (2008) (finding that only substantial compliance, 
rather than strict compliance, with the terms of a Board 
engagement letter requesting a medical opinion is required).  
Specifically, pursuant to the remands, VA sent the appellant a 
corrective VCAA letter, sent a medical authorization form for 
private medical records, and afforded the appellant several VA 
opinions to determine the etiology of the Veteran's causes of 
death.  Therefore, the Board is satisfied that all relevant 
evidence identified by the appellant has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2010).  

Governing Laws and Regulations for Cause of Death

When it is determined that a Veteran's death is service 
connected, with service connection determined according to the 
standards applicable to disability compensation, his surviving 
spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.5(a) (2010); see generally 
38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service 
connected if it resulted from a disability incurred or aggravated 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime 
service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  In such case, the physician must 
relate the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, as discussed above, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such 
as diabetes mellitus and various heart conditions, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent or 
more within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

A disability can also be service connected on a secondary basis 
if it is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service 
connection may be established, as well, by any increase in 
severity (i.e., aggravation) of a nonservice-connected condition 
that is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

To establish service connection for the cause of the Veteran's 
death, the service-connected disability must be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it was 
the immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, or 
aided or lent assistance to producing death - e.g., when a causal 
(not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was (1) an 
already service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death; or 
(2) a previously nonservice-connected disability that was in fact 
incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence from 
the Veteran's spouse, when competent, can establish a nexus 
between the Veteran's death and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  
Therefore, a medical opinion is not always required to establish 
such a nexus.  See id.  As pertinent to this holding, the Federal 
Circuit has also previously rejected as "too broad" the 
proposition that competent medical evidence is always required 
when the determinative issue involves either medical etiology or 
a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Cause of Death

The Veteran died on May [redacted], 2006.  He was 85 years old.  The 
appellant was married to the Veteran at the time of his death.  
The death certificate lists the immediate causes of death as 
sepsis, respiratory failure, old cardiovascular accident, and 
diabetes mellitus.  No contributory causes of death were listed.  
No autopsy was performed.  None of the immediate causes of death 
listed on the death certificate are currently service-connected.

At the time of his death in May 2006, the Veteran was service-
connected for ten separate disabilities.  Specifically, he was 
service connected for a right shoulder gunshot wound, rated as 30 
percent disabling; a left shoulder gunshot wound, rated as 20 
percent disabling; a left upper arm gunshot wound, rated as 10 
percent disabling; a right upper thigh gunshot wound, rated as 10 
percent disabling; a right foot gunshot wound, rated as 10 
percent disabling; varicose veins of the left lower extremity, 
rated as 10 percent disabling; varicose veins of the right lower 
extremity, rated as 10 percent disabling; a right neck scar, 
rated as 0 percent disabling; a right shoulder scar, rated as 0 
percent disabling; and a left arm scar, rated as 0 percent 
disabling.  The combined service-connected disability rating was 
80 percent at death.  See 38 C.F.R. § 4.25 (combined ratings 
table).  He also met the requirements for a TDIU, effective from 
May 25, 2004.  

The appellant contends that the Veteran's service-connected 
gunshot wounds and service-connected left and right lower 
extremity varicose veins were contributing factors in the causes 
of the Veteran's death.  Specifically, she asserts these service-
connected disorders significantly restricted the Veteran's 
mobility prior to death leading to his primary causes of death - 
sepsis and cardiovascular problems.  See August 2006 appellant 
statement; February 2007 Notice of Disagreement (NOD).  The 
Veteran's representative cited Internet medical treatise evidence 
indicating that sepsis was more likely to develop if the patient 
had gunshot wound injuries.  In addition, the representative 
intimated that the Veteran's service-connected left and right 
lower extremity varicose veins may have contributed to the 
Veteran's sepsis and heart problems.  See July 2009 Appellant's 
Brief.  Finally, the appellant and representative have asserted 
that the Veteran's left hip fracture, which occurred in April 
2006 one month prior to death, is secondary to his service-
connected gunshot wounds and left and right lower extremity 
varicose veins, and is therefore also a contributory cause of 
death.  See June 2008 Informal Hearing Presentation (IHP); 
October 2007 VA Form 9.  

With regard to the service-connected gunshot wound disorders and 
lower extremity varicose vein disorders, the most persuasive evidence 
of record demonstrates these disorders were not a principal or a 
contributory cause of his death.  38 C.F.R. § 3.312(a).  In making 
this determination, the Board acknowledges there is some conflicting 
evidence as to whether the Veteran's service-connected gunshot wound 
and varicose vein disorders contributed to his death.  

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  
It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Board must 
determine, as a question of fact, both the weight and credibility 
of the evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence which 
it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  

As to the negative evidence, the death certificate does not mention 
his service-connected disabilities as either immediate or 
contributory causes of his death.  In fact, the box for contributory 
causes of death was left blank.  

As to the negative evidence, in January 2010, a VA physician 
opined that the Veteran's service-connected gunshot wound 
injuries have no bearing on the development of the causes of 
death listed on the death certificate - sepsis, respiratory 
failure, old cardiovascular accident, and diabetes mellitus.  
While acknowledging medical treatise evidence from the Internet 
that sepsis is more likely to develop if a patient had gunshot 
wound injuries, the VA physician indicated this is only pertinent 
to current gunshot wound injuries, not old remote injuries such 
as what the Veteran had.  The VA physician also indicated no 
references demonstrated any connection between the Veteran's 
service-connected lower extremity varicose veins and the causes 
of death listed on the death certificate - sepsis, respiratory 
failure, old cardiovascular accident, and diabetes mellitus.  She 
added that major predictive factors of death due to sepsis 
included age, being male, diabetes, cognitive impairment, cancer 
hospitalization, and restriction of activities of daily living.  
Based on the review of medical literature, the VA physician 
concluded that the Veteran's service-connected disabilities were 
not a principal or contributory cause of death.  

As to the negative evidence, in October 2010, the same VA 
physician also opined that it is less likely as not that the 
Veteran's left hip fracture, which occurred a month prior to his 
death, was proximately due to reduced mobility from his service-
connected disorders.  See 38 C.F.R. § 3.310.  The VA physician 
also stated there were many more medical reasons for the fall the 
Veteran sustained prior to death.  It was noted that at death, 
the Veteran's catheter had not been changed and he had multiple 
urinary infections.  His multiple other problems included effects 
of a cerebrovascular accident (CVA), uncontrolled Type II 
diabetes mellitus, coronary artery disease, hypertension, 
blindness in one eye, atrial fibrillation, dementia, hearing 
loss, muscle weakness, vitamin B12 deficiency, urinary retention, 
and anemia.  After noting these significant problems, the VA 
physician concluded that it is less likely the Veteran's service-
connected gunshot wounds or varicose veins contributed to his hip 
fracture or his subsequent demise.  It is more likely that his 
other nonservice-connected medical problems resulted in his falls 
causing the hip fracture.  It was also noted that the Veteran was 
able to work as an electrician until 1983.  

As to the favorable evidence, in July 2004 a VA orthopedic 
examiner opined that "a lack of endurance and weakness" in the 
Veteran's leg and shoulders from service-connected problems "may 
contribute" to unsteadiness of his whole body and precipitate 
falls.  Although this opinion is still competent evidence, the 
Board may nonetheless discount the value of an ambiguous medical 
opinion.  Hogan v. Peake, 544 F.3d 1295, 1297-1298 (Fed. Cir. 
2008).  In this regard, a medical opinion (such as the July 2004 
opinion) expressed in terms of "may" also implies "may not" 
and is too speculative to establish a medical nexus.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

As to the favorable evidence, the Veteran's representative also 
cited Internet medical treatise evidence indicating that sepsis 
was more likely to develop if the patient had gunshot wound 
injuries.  As discussed above, the January 2010 VA physician 
explained that this medical treatise evidence was only pertinent 
to current gunshot wound injuries, not old remote injuries such 
as what the Veteran had.  Moreover, where medical article or 
treatise evidence, standing alone, discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion, a claimant may use such evidence to meet the 
requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 
509 (1998).  However, an attempt to establish a medical nexus 
between service and a disease or injury solely by generic 
information in a medical journal or treatise "is too general and 
inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a 
medical article that contained a generic statement regarding a 
possible link between a service-incurred mouth blister and a 
present pemphigus vulgaris condition did not satisfy the nexus 
element).  Still, medical treatise evidence can provide important 
support when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. 
Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from 
scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility").  In the 
present case, the medical treatise evidence is not supported by 
any definitive or concrete medical opinions, and in fact is 
distinguished by the January 2010 VA physician.  
Thus, this evidence is entitled to only limited probative value.   

The Board finds that the negative January 2010 and October 2010 
medical opinions, taken together, supply strong evidence against 
the appellant's claim, in that they were thorough, supported by 
explanations, and based on a review of the claims folder.  The 
appellant and her representative may not agree with the 
conclusions reached or the reasoning employed by the VA 
physician, but that does not mean the opinions are inadequate.  
Overall, the medical opinions of record which indicate that the 
Veteran's service connected gunshot wound and varicose vein 
disorders were not a principal or contributory cause of death, 
outweigh the evidence in support of an etiological relationship.  

The Board acknowledges that the Veteran's representative 
requested yet an additional VA opinion in the December 2010 Post-
Remand Brief.  He argued that the Veteran's service-connected 
disabilities "aggravated" his nonservice-connected disorders 
referred to by the VA physician in the October 2010 opinion.  
Overall, this assertion is somewhat vague.  No basis or further 
detail is provided for the representative's assertion.  In any 
event, as discussed above, the VA physician opinions of record 
opine that the Veteran's service-connected disabilities did not 
"contribute" to his hip fracture or his death.  That is, the 
evidence does not show that his service-connected disorders 
contributed substantially or materially, combined, aided, or lent 
assistance to the cause of his death.  38 C.F.R. § 3.312(c).  No 
medical professional has indicated as such.  The Board emphasizes 
that it is not sufficient to show these disorders casually shared 
in producing death, but rather it must be shown there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  No further medical 
opinions are warranted here.  

In addition, with regard to the nonservice-connected actual 
causes of death listed on his death certificate - sepsis, 
respiratory failure, old cardiovascular accident, and diabetes 
mellitus, service connection is not warranted.  That is, there is 
no probative evidence of a relationship between these disorders 
and the Veteran's period of military service from November 1942 
to December 1945.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Stated another way, service connection is not warranted for the 
immediate causes of death listed on his death certificate.  

STRs are negative for any complaint, treatment, or diagnosis of 
sepsis, a respiratory disorder, a heart disorder, or diabetes 
mellitus.  In addition, the presumption of in-service incurrence 
for chronic diseases, in this case diabetes mellitus and various 
heart disorders, is not for application.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence or 
allegation of any these disorders within a year of discharge.  

Post-service, the evidence as a whole does not establish 
continuity of symptomatology of sepsis, a respiratory disorder, a 
heart disorder, or diabetes mellitus since service.  38 C.F.R. 
§ 3.303(b).  The evidence of record reveals that from discharge 
from service in 1945 until 1984 there is no record of any lay 
complaint, let alone treatment, for anything remotely similar to 
these causes of death.  A post-service November 1954 VA 
examination revealed a normal heart.  There is no evidence of any 
heart problems until VA treatment in 1984.  Neither the Veteran 
nor the appellant nor her representative has ever specifically 
alleged continuity of symptomatology since service for any of the 
disorders listed on the Veteran's death certificate.  The Federal 
Circuit has determined that such a lapse of time of lay 
complaints or symptoms (decades), is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1332 (Fed. Cir. 2000).  In short, the evidence of 
record fails to reveal any lay complaints or medical treatment 
for any of these disorders until decades after his discharge from 
service.  Therefore, service connection for these disorders may 
not be established based on chronicity in service or continuity 
of symptomatology after service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Once again, the 
appellant-widow never specifically contended, and evidence does 
not otherwise establish, that the causes of death listed on the 
death certificate actually began during the Veteran's time in 
service many years ago.  

Also, the record contains no competent medical opinion that the 
conditions listed on the death certificate actually began during 
the Veteran's military service.  38 C.F.R. §§ 3.1(k), 3.303; 
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

With regard to lay evidence, as noted above, in certain instances 
lay evidence from the Veteran's spouse or representative, when 
competent, can establish a nexus between the Veteran's death and 
an in-service disease or injury.  Davidson, 581 F.3d at 1315-16.  
But in the present case, although the appellant is indeed 
competent to report her observations on the Veteran's medical 
symptoms and discomfort during his lifetime, she is not competent 
to render an etiological opinion as to the medical etiology of 
his causes of death, without evidence showing that she has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); 
Jandreau , 492 F.3d at 1377.  She does not meet any of the three 
exceptions for competent lay evidence as listed under Jandreau.  
Moreover, her lay assertions are outweighed by the medical 
conclusions of the January and October 2010 VA physician.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, so there is no reasonable doubt to resolve in 
the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


